Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				STATUS OF CLAIMS
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-PG-PUB 2020/0137743 A1) and in view of He (WO 2020/093016) on provisional 62/754,970.

The application is about control channel with multiple transmission reception points and is shown in fig. 34

    PNG
    media_image1.png
    631
    443
    media_image1.png
    Greyscale


The primary reference Yang is about method and apparatus for transmitting/receiving wireless signal in wireless communication system and is shown in fig. 10

    PNG
    media_image2.png
    252
    271
    media_image2.png
    Greyscale















The secondary reference He is PUCCH resource allocation and is shown in fig. 9

    PNG
    media_image3.png
    343
    510
    media_image3.png
    Greyscale














As to claim 1.   Yang teaches a method (Yang fig 10 and [0092] a procedure for transmitting control information which works according to a method) comprising:
receiving (Yang fig. 14 Ue having RF unit and [0216] RF unit being used to transmit and receive information), by a wireless device (Yang fig.14 Ue 120) from a base station (Yang fig.14 BS 110 having RF unit 116), one or more messages comprising configuration parameters of a cell (Yang fig.10, 1002 indication information related to a cell i.e. configuration parameter of a cell), 
receiving downlink control information (DCI) and a control resource set of the plurality of control resource sets (Yang fig.10, 1004 PUCCH resource set via which DCI being received see also [0193] [0055] CORESET), wherein:
the DCI comprises a physical uplink control channel (PUCCH) resource indicator (Yang fig.10, 1004 a PDCCH carrying DCI having indication of PUCCH see also [0193]); and
the control resource set comprises one or more control channel elements starting from a first control channel element (Yang fig.10, 1004 a PDCCH having multiple CCEs and a CCE index i.e. multiple control element having a first index i.e. starting from a CCE see also [0193]); determining a PUCCH resource (Yang fig.10, 1006 PUCCH resource being determined see also [0193]) based on: the PUCCH resource indicator (Yang fig.10,1006 PUCCH resource indicator (RI) see also [0193]); an index of the (Yang fig.10,1006 CCE index see also [0193] );  and
transmitting(Yang fig. 14 Ue having RF unit and [0216] RF unit being used to transmit and receive information), in response to the determining(Yang fig.10, 1006 PUCCH resource being determined prior to transmission using PUCCH see also [0193]), an uplink control information via the PUCCH resource(Yang fig.10,1006 PUCH transmission taking place based PUCCH resource determination see [0193]).
Yang teaches multiple parameters used to determine PUCCH configuration but does not teach expressly teaches and an identifier associated with the transmission reception point; and does not teach wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points; via a transmission reception point of the multiple transmission reception points, 
However He from a similar field of endeavor teaches and an identifier associated with the transmission reception point (He [0043] [0044] PUCCH being determined based TRP index and also using CCE index see also provisional page 7 paragraph 4,5) ;wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points (He [0044] a TRP index and CCE index part of PDCCH which include configuration see also [0041 see also provisional page 7 paragraph 4,5])  via a transmission reception point of the multiple transmission reception points (He [0043] DCI being received via multiple TRP i.e. at least one TRP see also provisional page 7 paragraph 4,5)
(He [0020]).

As to claim 6.     The combination of Yang and He teaches all the limitation of parent claim 1,
Yang teaches wherein the PUCCH resource comprises one or more PUCCH resources (Yang fig.10, 1004 PUCCH resource set see also [0193]).

As to claim 7.    The combination of Yang and He teaches all the limitation of parent claim 6,
Yang teaches wherein the one or more PUCCH resources are from a same PUCCH resource set (Yang [0086] PUCCH resources being selected from PUCCH resource set).

As to claim 8.    The combination of Yang and He teaches all the limitation of parent claim 1,
Yang teaches wherein the uplink control information comprises at least one of:
an acknowledgment (ACK) (Yang [0036] UCI having ACK/NACK); 
 (Yang [0036] UCI having ACK/NACK); 
a channel state information (CSI) (Yang [0036] UCI having CSI); 
a scheduling request (SR) (Yang [0036] UCI having SR); and 
a channel quality indication (CQI) (Yang [0036] UCI having CQI).

As to claim 9.    The combination of Yang and He teaches all the limitation of parent claim 1,
Yang teaches wherein the PUCCH resource indicator indicates a PUCCH resource parameter used for PUCCH resources determination by the wireless device (Yang fig.10, 1002 indication information related to a cell i.e. configuration parameter of a cell).

As to claim 10.    The combination of Yang and He teaches all the limitation of parent claim 1,
Yang teaches wherein the transmitting the uplink control information via the PUCCH resource comprises transmitting the uplink control information via the PUCCH resource on one or more orthogonal frequency division multiplexing symbols (Yang [0054] resource element group defined by OFDM).

As to claim 11.   Yang teaches a wireless device (Yang fig. 14 Ue (120)) comprising:
one or more processors (Yang fig.14, 122);
 (Yang fig. 14 124) that, when executed by the one or more processors, cause the wireless device to:

receive (Yang fig. 14 Ue having RF unit and [0216] RF unit being used to transmit and receive information), from a base station (Yang fig.14 BS 110 having RF unit 116), one or more messages comprising configuration parameters of a cell (Yang fig.10, 1002 indication information related to a cell i.e. configuration parameter of a cell), 
receive downlink control information (DCI),control resource set of the plurality of control resource sets(Yang fig.10, 1004 PUCCH resource set via which DCI being received see also [0193]), wherein:
the DCI comprises a physical uplink control channel (PUCCH) resource indicator (Yang fig.10, 1004 a PDCCH carrying DCI having indication of PUCCH see also [0193]); and
the control resource set comprises one or more control channel elements starting from a first control channel element(Yang fig.10, 1004 a PDCCH having multiple CCEs and a CCE index i.e. multiple control element having a first index i.e. starting from a CCE see also [0193]); ; 
determine a PUCCH resource (Yang fig.10, 1006 PUCCH resource being determined see also [0193]), based on:
 (Yang fig.10, 1006 PUCCH resource indicator (RI) see also [0193]);  
an index of the first control channel element (Yang fig.10, 1006 CCE index see also [0193]); and
transmit, in response to the determination of the PUCCH resource (Yang fig. 14 Ue having RF unit and [0216] RF unit being used to transmit and receive information), an uplink control information via the PUCCH resource (Yang fig.10, 1006 PUCH transmission taking place based PUCCH resource determination see [0193]).
Yang teaches multiple parameters used to determine PUCCH configuration but does not teach expressly teaches  and an identifier associated with the transmission reception point;  and does not teach wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points; via a transmission reception point of the multiple transmission reception points, 
However He from a similar field of endeavor teaches and an identifier associated with the transmission reception point (He [0043] [0044] PUCCH being determined based TRP index and also using CCE index see also provisional page 7 paragraph 4,5) ;wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points (He [0044] a TRP index and CCE index part of PDCCH which include configuration see also [0041 see also provisional page 7 paragraph 4,5])  via a transmission reception point of the multiple transmission reception points (He [0043] DCI being received via multiple TRP i.e. at least one TRP see also provisional page 7 paragraph 4,5).
(He [0020]).


As to claim 16.    The combination of Yang and He teaches all the limitation of parent claim 15,
Yang teaches wherein the PUCCH resource comprises one or more PUCCH resources (Yang fig.10, 1004 PUCCH resource set see also [0193]).

As to claim 17.    The combination of Yang and He teaches all the limitation of parent claim 11,
Yang teaches wherein the uplink control information comprises at least one of:
an acknowledgment (ACK) (Yang [0036] UCI having ACK/NACK); 
a negative acknowledgment (NACK) (Yang [0036] UCI having ACK/NACK); 
a channel state information (CSI) (Yang [0036] UCI having CSI);  
a scheduling request (SR) (Yang [0036] UCI having SR); and 
a channel quality indication (CQI) (Yang [0036] UCI having CQI); 

As to claim 18.    The combination of Yang and He teaches all the limitation of parent claim 11,
Yang teaches wherein the PUCCH resource indicator indicates a PUCCH resource parameter used for PUCCH resources determination by the wireless device (Yang fig.10, 1002 indication information related to a cell i.e. configuration parameter of a cell).

As to claim 19.    The combination of Yang and He teaches all the limitation of parent claim 11,
Yang teaches wherein the transmitting the uplink control information via the PUCCH resource comprises transmitting the uplink control information via the PUCCH resource on one or more orthogonal frequency division multiplexing symbols (Yang [0054] resource element group defined by OFDM).

As to claim 20. Yang teaches a system (Yang fig.14 a wireless network which works according to a system) comprising:
a base station (Yang fig.14, 110), comprising:
one or more first processors (Yang fig. 14, 112);
memory storing first instructions (Yang fig.14, 114) that, when executed by the one or more first processors, cause the base station to:
transmit (Yang fig 14, 116) one or more messages comprising configuration parameters of a cell (Yang fig.10, 1002 indication information related to a cell i.e. configuration parameter of a cell), 
 (Yang fig 14, 116), downlink control information (DCI), a control resource set of the plurality of control resource sets (Yang fig.10, 1004 PUCCH resource set via which DCI being received from base station see also [0193] [0055] CORESET), wherein:
DCI comprises a physical uplink control channel (PUCCH) resource indicator (Yang fig.10, 1004 a PDCCH carrying DCI having indication of PUCCH see also [0193]); and
the control resource set comprises one or more control channel elements starting from a first control channel element(Yang fig.10, 1004 a PDCCH having multiple CCEs and a CCE index i.e. multiple control element having a first index i.e. starting from a CCE see also [0193]); and
 a wireless device (Yang fig. 14 Ue (120)) comprising:
 one or more second processors (Yang fig.14, 122); and
second memory storing second instructions (Yang fig. 14 124), that, when executed by the one or more processors, 
cause the wireless device to:
receive the one or more messages (Yang fig. 14 Ue having RF unit and [0216] RF unit being used to transmit and receive information),
receive the (DCI) via the control resource set (Yang fig.10, 1004 PUCCH resource set via which DCI being received see also [0193]), of the plurality of control resource sets (Yang [0055] CORESET);
 (Yang fig.10, 1006 PUCCH resource being determined see also [0193]), based on:
 the PUCCH resource indicator (Yang fig.10, 1006 PUCCH resource indicator (RI) see also [0193]);   
an index of the first control channel element (Yang fig.10, 1006 CCE index see also [0193]);  
and an identifier associated with the transmission reception point; and
transmit, in response to the determination of the PUCCH resource (Yang fig. 14 Ue having RF unit and [0216] RF unit being used to transmit and receive information), uplink control information via the PUCCH resource (Yang fig.10, 1006 PUCH transmission taking place based PUCCH resource determination see [0193]).
Yang teaches multiple parameters used to determine PUCCH configuration but does not teach expressly teaches  and an identifier associated with the transmission reception point;  and does not teach wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points; via a transmission reception point of the multiple transmission reception points, 
However He from a similar field of endeavor teaches and an identifier associated with the transmission reception point (He [0043] [0044] PUCCH being determined based TRP index and also using CCE index see also provisional page 7 paragraph 4,5) ;wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points (He [0044] a TRP index and CCE index part of PDCCH which include configuration see also [0041 see also provisional page 7 paragraph 4,5])  via a transmission reception point of the multiple transmission reception points (He [0043] DCI being received via multiple TRP i.e. at least one TRP see also provisional page 7 paragraph 4,5)
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of He and the teaching of Yang to use identifier in order to determine PUCCH configuration. Because He teaches a method or mechanism for dynamic HARQ-ACK codebook determination in order to achieve alignment between NR and user equipment thus providing efficient spectrum utilization (He [0020]).

Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-PG-PUB 2020/0137743 A1) and in view of He et al. (WO2020/093016A1) and in view of Liou (US-PG-PUB 2020/0305168 A1).

As to claim 2.    The combination of Yang and He teaches all the limitation of parent claim 1,
The combination of Yang and He does not teach wherein the configuration parameters further indicate one or more of the plurality of control resources sets for each of the multiple transmission reception points.
However Liou from a similar field of endeavor teaches wherein the configuration parameters further indicate one or more of the plurality of control resources sets for each of the multiple transmission reception points (Liou [0327][0328] configuration parameter having identifier for transmission/reception point which is conveyed via CORSET).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Liou and the teaching of Yang to use CORESET to convey transmission point identifier. Because Liou teaches a method for indicating identifier of transmission reception point thus providing efficient spectrum utilization (Liou [0005]).

As to claim 12.    The combination of Yang and He teaches all the limitation of parent claim 11,
The combination of Yang and He does not teach wherein the configuration parameters further indicate one or more of the plurality of control resources sets for each of the multiple transmission reception points.
However Liou from a similar field of endeavor teaches wherein the configuration parameters further indicate one or more of the plurality of control resources sets for each of the multiple transmission reception points (Liou [0327][0328] configuration parameter having identifier for transmission/reception point which is conveyed via CORSET).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Liou and the combined teaching of Yang and He to use CORESET to convey transmission point identifier. Because Liou teaches a method for indicating identifier of transmission reception point thus providing efficient spectrum utilization (Liou [0005]).

Claim 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-PG-PUB 2020/0137743 A1) and in view of He et al. (WO2020/093016A1) and in view of Khoshnevisan et al. (US-PUB 2020/0228263 A1).

As to claim 3.    The combination of Yang and He teaches all the limitation of parent claim 1,
The combination of Yang and He does not teach wherein the receiving the DCI via the control resource set of the plurality of control resource sets comprises receiving the DCI via one of the plurality of control resource sets from each of the multiple transmission reception points.
However Khosnevisan teaches wherein the receiving the DCI via the control resource set of the plurality of control resource sets comprises receiving the DCI via one of the plurality of control resource sets from each of the multiple transmission reception points (Khosnevisan [0090] DCI configuration  received via CORESET from each TRP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khosnevisan and the combined teaching of Yang and He to convey DCI configuration from each TRP. Because Khosnevisan teaches a method of enhanced flexibility in conveying QCL relationship and or DMRS port (Khosnevisan [0002]).

As to claim 4.    The combination of Yang and He teaches all the limitation of parent claim 1,

However Khosnevisan teaches wherein the DCI is transmitted from different transmission reception points of the multiple transmission reception points (Khosnevisan [0096] DCI being received from different TRP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khosnevisan and the combined teaching of Yang and He to convey DCI configuration from each TRP. Because Khosnevisan teaches a method of enhanced flexibility in conveying QCL relationship and or DMRS port (Khosnevisan [0002]).

As to claim 13.    The combination of Yang and He teaches all the limitation of parent claim 11,
The combination of Yang and He does not teach wherein the receiving the DCI via the control resource set of the plurality of control resource sets comprises receiving the DCI via one of the plurality of control resource sets from each of the multiple transmission reception points.
However Khosnevisan teaches wherein the receiving the DCI via the control resource set of the plurality of control resource sets comprises receiving the DCI via one of the plurality of control resource sets from each of the multiple transmission reception points (Khosnevisan [0090] DCI configuration  received via CORESET from each TRP).
(Khosnevisan [0002]).

As to claim 14.    The combination of Yang and He teaches all the limitation of parent claim 11,
The combination of Yang and He does not teach wherein the DCI is transmitted from different transmission reception points of the multiple transmission reception points.
However Khosnevisan teaches wherein the DCI is transmitted from different transmission reception points of the multiple transmission reception points (Khosnevisan [0096] DCI being received from different TRP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khosnevisan and the combined teaching of Yang and He to convey DCI configuration from each TRP. Because Khosnevisan teaches a method of enhanced flexibility in conveying QCL relationship and or DMRS port (Khosnevisan [0002]).

Claim 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-PG-PUB 2020/0137743 A1) and in view of He et al. (WO2020/093016A1) and in view of Huang et al. (US-PG-PUB 2018/0367283 A1).

As to claim 5.    The combination of Yang and He teaches all the limitation of parent claim 1,
The combination of Yang and He teaches does not teach wherein the DCI is transmitted from different control resource sets from a same transmission reception point of the multiple transmission reception points.
	However Huang from a similar field of endeavor teaches wherein the DCI is transmitted from different control resource sets from a same transmission reception point of the multiple transmission reception points (Huang [0076] cell having multiple corsets which is being monitored for DL data which is scheduled using PDCCH and [0071] PDCCH including DCI).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Huang and the combined teaching of Yang and He to use multiple corset for a single cell. Because Huang teaches a method of providing efficient signaling of   uplink resources for ack in 5g (Huang [0005]).

As to claim 15.    The combination of Yang and He teaches all the limitation of parent claim 11,
The combination of Yang and He teaches does not teach wherein the DCI is transmitted from different control resource sets from a same transmission reception point of the multiple transmission reception points.
(Huang [0076] cell having multiple corsets which is being monitored for DL data which is scheduled using PDCCH and [0071] PDCCH including DCI).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Huang and the combined teaching of Yang and He to use multiple corset for a single cell. Because Huang teaches a method of providing efficient signaling of   uplink resources for ack in 5g (Huang [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wang et al. (US-PG-PUB 2021/0153188 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/VOSTER PREVAL/           Examiner, Art Unit 2412                                                                                                                                                                                             
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412